EXHIBIT 10.1
FORM OF TARP RESTRICTED STOCK UNIT AGREEMENT
     THIS RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is made effective as of
the grant date set forth below by and between SYNOVUS FINANCIAL CORP., a Georgia
corporation (the “Corporation”), and                      (“Executive”).
     WHEREAS, Executive has been awarded Restricted Stock Units (“RSUs”) under
the Corporation’s 2007 Omnibus Plan (“Plan”).
     NOW, THEREFORE, in accordance with the provisions of the Plan and this
Agreement, Executive hereby agrees to the following terms and conditions:

1.   Grant of RSUs

     Executive is hereby granted RSUs as follows:
     Date of Grant:                     , 200___
     Vesting Period: Please refer to Section 2 of this Agreement
     Total Number of RSUs:                     

2.   Vesting of RSUs

(a) Vesting Conditions. The RSUs will be subject to three separate vesting
requirements: the service-based vesting requirement set forth in paragraph
(b) below (the “Service Requirement”), the performance-based vesting requirement
set forth in paragraph (c) below (the “Performance Requirement”), and the
requirement that the Corporation repay all or a portion of its obligations under
the U.S. Treasury Department’s Capital Purchase Program under the Troubled Asset
Relief Program (“TARP”) as set forth in paragraph (d) below (the “TARP
Requirement”). All three vesting requirements — the Service Requirement, the
Performance Requirement and the TARP Requirement — must be satisfied as
described below in order for the RSUs to vest.
(b) Service Based Requirement. If Executive remains in the continuous employ of
the Corporation or a Subsidiary of the Corporation through the date(s) indicated
in Column I below, the RSUs will become non-forfeitable (i.e., “vest”) to the
extent indicated in Column II below:





--------------------------------------------------------------------------------



 



      (I)   (II) If employment   the % of the RSUs continues through then which
vest is                       , 200___   100%   [or]                           ,
200___   ___%   [or]                           , 200___   ___%   [or]      
                    , 200___   ___%   [or]                           , 200___  
___%   [or]                           , 200___   ___%

Such vesting will occur (to the extent indicated in Column (II) above) at the
close of business on the applicable date(s) indicated in Column (I) above. Any
RSUs for which the Service Requirement is not satisfied on the date of
Executive’s termination of employment for any reason other than death or
disability will be forfeited to the Corporation.
(c) Performance Requirement. In order for the RSUs to vest, the Corporation must
have a positive net income for two consecutive quarters as determined under
generally accepted accounting principles. Any RSUs for which the Performance
Requirement is not satisfied on the date of Executive’s termination of
employment for any reason other than death or disability will be forfeited to
the Corporation.
(d) TARP Requirement. If the Corporation has not repaid its obligations under
the TARP, then the RSUs will not vest or otherwise become transferable until
such TARP repayment (except as necessary to reflect a merger or acquisition of
the Company), except that: (i) 25% of the RSUs granted will vest at the time of
repayment of 25% of the aggregate obligations of the Corporation under TARP;
(ii) an additional 25% of the RSUs granted (for an aggregate total of 50% of the
shares of RSUs granted) will vest at the time of repayment of 50% of the
aggregate obligations of the Corporation under TARP; (iii) an additional 25% of
the shares of RSUs granted (for an aggregate total of 75% of the shares of RSUs
granted) will vest at the time of repayment of 75% of the aggregate obligations
of the Corporation under TARP; and (iv) the remainder of the shares of RSUs
granted will vest at the time of repayment of 100% of the aggregate obligations
of the Corporation under TARP. In calculating such percentages, any portion of
the RSUs transferred or sold to pay taxes shall not count toward the percentages
above.
(e) Change of Control. Notwithstanding the preceding provisions, the Service
Requirement and the Performance Requirement shall be deemed satisfied in the
event of a change of control event of the Corporation as defined in 26 CFR
1.280G-1, Q&A-27 through Q&A-29, or as defined in 26 CFR 1.409A-3(i)(5)(i).
(f) Termination of Employment. In the event of Executive’s termination of
employment for any reason (other than death or disability) after the Service
Requirement

2



--------------------------------------------------------------------------------



 



and the Performance Requirement have been satisfied, the RSUs will not be
forfeited to the Corporation and Executive (or Executive’s estate) will vest in
such RSUs upon the satisfaction of the TARP Requirement, regardless of
Executive’s employment status. In the event of an Executive’s death or
disability, the Service Requirement and the Performance Requirement shall be
automatically satisfied and Executive (or Executive’s estate) will vest in such
RSUs upon the satisfaction of the TARP Requirement, regardless of Executive’s
employment status.

3.   Conversion of RSUs and Issuance of Shares       Upon vesting of the RSUs,
one share of the Corporation’s Common Stock shall be issued for each RSU that
vests on such vesting date, subject to the terms and conditions of this
Agreement and the Plan.   4.   Transfer of RSUs       Unless otherwise permitted
by the Committee, the RSUs may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than pursuant to a will or the laws
of descent and distribution. Any attempted disposition in violation of this
Agreement and the Plan shall be void.   5.   Status of Executive       The
Executive shall not be, or have rights as, a stockholder of the Corporation with
respect to any of the shares of Common Stock subject to the RSUs unless such
RSUs have vested, and shares underlying the RSUs have been issued and delivered
to him or her. The Corporation shall not be required to issue or transfer any
certificates for shares of Common Stock upon vesting of the RSUs until all
applicable requirements of law have been complied with and such shares have been
duly listed on any securities exchange on which the Common Stock may then be
listed.   6.   Dividend Equivalents       The RSUs will be credited with
dividend equivalents equal to amount of cash dividend payments that would have
otherwise been paid if the shares of the Corporation’s Common Stock represented
by the RSUs (including deemed reinvested additional shares attributable to the
RSUs pursuant to this paragraph) were actually outstanding. These dividend
equivalents will be deemed to be reinvested in additional shares of the
Corporation’s Common Stock determined by dividing the deemed cash dividend
amount by the Fair Market Value (as defined in the Plan) of a share of the
Corporation’s Common Stock on the applicable dividend payment date. Such
credited amounts will be added to the RSUs and will vest or be forfeited in
accordance with Section 2 based on the vesting or forfeiture of the initial RSUs
to which they are attributable. In addition, the RSUs will be credited with any
dividends or distributions that are paid in shares of the Corporation’s Common
Stock represented by the RSUs and will otherwise be adjusted by the Committee
for other capital or corporate events as provided for in the Plan.

3



--------------------------------------------------------------------------------



 



7.   Recoupment of RSUs or Other Awards Paid or Vested Based Upon Misstated
Financials or Other Performance Metric.       During any year in which any
obligation arising from financial assistance received under TARP is outstanding
within the meaning of Treasury Regulations 31 CFR Part 30, “TARP Standards for
Compensation and Corporate Governance,” the Corporation shall not pay or allow
to vest, or if paid or vested shall recover from Executive any RSUs or other
Plan awards paid or vested to Executive, if such payment or vesting was based on
a materially inaccurate financial statements (which shall include but shall not
be limited to statements of earnings, revenues, or gains) or any other
materially inaccurate performance metric or criteria. The Committee shall base
its determination as to whether a financial statement or performance metric
criteria is materially inaccurate on all the facts and circumstances, but a
financial statement or performance metric criteria shall be deemed to be
materially inaccurate with respect to Executive if Executive knowingly engaged
in providing inaccurate information (including knowingly failing to timely
correct inaccurate information) relating to those financial statements or
performance metrics. The Corporation shall exercise its rights under this
Agreement to recover such awards or payments except to the extent that it is
unreasonable to do so. Executive agrees that, during any year in which any
obligation arising from financial assistance received under TARP is outstanding,
if the RSUs or other Plan awards paid or vested to Executive are based on
materially inaccurate financial statements (which shall include but not be
limited to statements of earnings, revenues, or gains) or any other materially
inaccurate performance metric criteria, Executive will promptly repay such award
or payment to the Corporation upon request by the Corporation. Executive hereby
expressly authorizes the Corporation to deduct such amounts from any other
amount the Corporation may owe to Executive.

8.   General Provisions

(a) Administration, Interpretation and Construction. The terms and conditions
set forth in this Agreement will be administered, interpreted and construed by
the Compensation Committee, whose decisions will be final, conclusive and
binding on the Corporation, on Executive and on anyone claiming under or through
the Corporation or Executive. Without limiting the generality of the foregoing,
any determination as to whether an event has occurred or failed to occur which
causes the RSUs to be forfeited pursuant to the terms and conditions set forth
in this Agreement, will be made in the good faith but absolute discretion of the
Compensation Committee. By accepting the transfer of RSUs, Executive irrevocably
consents and agrees to the terms and conditions set forth in this Agreement and
to all actions, decisions and determinations to be taken or made by the
Compensation Committee in good faith pursuant to the terms and conditions set
forth in this Agreement.
(b) Withholding. The Corporation will have the right to withhold from any
payments to be made to Executive (whether under this Agreement or otherwise) any
taxes the Corporation determines it is required to withhold with respect to
Executive under the laws and regulations of any governmental authority, whether
Federal, state or local and whether domestic or foreign, in connection with this
Agreement, including, without limitation, taxes in connection with the transfer
of RSUs or the lapse of restrictions on RSUs. Failure to submit any such
withholding taxes shall be deemed to cause otherwise lapsed restrictions on RSUs
not to lapse.
(c) Rights Not Assignable or Transferable. No rights under this Agreement will
be assignable or transferable other than by will or the laws of descent and
distribution, either voluntarily, or, to the full extent permitted by law,
involuntarily, by way of

4



--------------------------------------------------------------------------------



 



encumbrance, pledge, attachment, levy or charge of any nature except as
otherwise provided in this Agreement. Executive’s rights under this Agreement
will be exercisable during Executive’s lifetime only by Executive or by
Executive’s guardian or legal representative.
(d) Terms and Conditions Binding. The terms and conditions set forth in the Plan
and in this Agreement will be binding upon and inure to the benefit of the
Corporation, its successors and assigns, including any assignee of the
Corporation and any successor to the Corporation by merger, consolidation or
otherwise, and Executive, Executive’s heirs, devisees and legal representatives.
In addition, the terms and conditions set forth in the Plan and in this
Agreement will be binding upon and inure to the benefit of Mellon and its
successors and assigns.
(e) No Employment Rights. No provision of this Agreement or the Plan will be
deemed to confer upon Executive any right to continue in the employ of the
Corporation or a Subsidiary or will in any way affect the right of the
Corporation or a Subsidiary to dismiss or otherwise terminate Executive’s
employment at any time for any reason with or without cause, or will be
construed to impose upon the Corporation or a Subsidiary any liability for any
forfeiture of RSUs which may result under this Agreement if Executive’s
employment is so terminated.
(f) No Liability for Good Faith Business Acts or Omissions. Executive recognizes
and agrees that the Compensation Committee, the Board, or the officers, agents
or employees of the Corporation and its Subsidiaries, in their oversight or
conduct of the business and affairs of the Corporation and its Subsidiaries, may
in good faith cause the Corporation or a Subsidiary to act, or to omit to act,
in a manner that may, directly or indirectly, prevent the RSUs from vesting. No
provision of this Agreement will be interpreted or construed to impose any
liability upon the Corporation, a Subsidiary, the Compensation Committee, Board
or any officer, agent or employee of the Corporation or a Subsidiary, for any
forfeiture of RSUs that may result, directly or indirectly, from any such action
or omission.
(g) Recapitalization. In the event that Executive receives, with respect to
RSUs, any securities or other property (other than cash dividends) as a result
of any stock dividend or split, spin-off, recapitalization, merger,
consolidation, combination or exchange of shares or a similar corporate change,
any such securities or other property received by Executive will likewise be
held by Mellon and be subject to the terms and conditions set forth in this
Agreement and will be included in the term “RSUs.”
(h) Appointment of Agent. By accepting the transfer of RSUs, Executive
irrevocably nominates, constitutes, and appoints Mellon as Executive’s agent for
purposes of surrendering or transferring the RSUs to the Corporation upon any
forfeiture required or authorized by this Agreement. This power is intended as a
power coupled with an interest and will survive Executive’s death. In addition,
it is intended as a durable power and will survive Executive’s disability.
(i) Legal Representative. In the event of Executive’s death or a judicial
determination of Executive’s incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to Executive’s heirs or devises.

5



--------------------------------------------------------------------------------



 



(j) Titles. The titles to sections or paragraphs of this Agreement are intended
solely for convenience and no provision of this Agreement is to be construed by
reference to the title of any section or paragraph.
(k) Plan Governs. The RSUs are being transferred to Executive pursuant to and
subject to the Plan, a copy of which is available upon request to the Corporate
Secretary of the Corporation. The provisions of the Plan are incorporated herein
by this reference, and all capitalized terms in this Agreement shall have the
same meanings given to such terms in the Plan. The terms and conditions set
forth in this Agreement will be administered, interpreted and construed in
accordance with the Plan, and any such term or condition which cannot be so
administered, interpreted or construed will to that extent be disregarded.
(l) Complete Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter of this Agreement and supersedes and
replaces all prior agreements and understandings with respect to such subject
matter. The parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein or incorporated by reference.
(m) Amendment; Modification; Wavier. No provision set forth in this Agreement
may be amended, modified or waived unless such amendment, modification or waiver
shall be authorized by the Compensation Committee and shall be agreed to in
writing, signed by Executive and by an officer of the Corporation duly
authorized to do so; provided, however, that Executive expressly agrees that,
notwithstanding anything in this Agreement to the contrary, the Corporation may
unilaterally amend or modify this Agreement if required for Company to comply
with its obligations under TARP, whether currently existing, or hereinafter
enacted or promulgated, to the extent they affect this Agreement. No waiver by
either party hereto of any breach by the other party of any condition or
provision set forth in this Agreement to be performed by such other party will
be deemed a waiver of a subsequent breach of such condition or provision, or
will be deemed a waiver of a similar or dissimilar provision or condition at the
same time or at any prior or subsequent time.
(n) Governing Law. The validity, interpretation, performance and enforcement of
the terms and conditions set forth in this Agreement will be governed by the
laws of the State of Georgia, the state in which the Corporation is
incorporated, without giving effect to the principles of conflicts of law of
that state.
     The Corporation has issued the RSUs in accordance with the foregoing terms
and conditions and in accordance with the provisions of the Plan. By signing
below, Executive hereby agrees to the foregoing terms and conditions of the
RSUs.
     IN WITNESS WHEREOF, Executive has set Executive’s hand and seal, effective
as of the date and year set forth above.
                                         (L.S.)

6